DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Amendments
Applicant’s response and amendments filed January 11, 2022 has been entered and is considered herein.  Any rejection not reiterated herein is withdrawn.
With respect to the rejection of claims 1-3, 10-11, 20, 28-31, 50,55, 60, 78, 80, 82, 84, 94-95, 99, 103, 107, 166, 175-178 for obviousness-type double patenting over the claims of 16/639,081 and US 11,040,036, the terminal disclaimer filed on January 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/639,081 and US Patent 11,040,036 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the rejections are withdrawn.

Claim Status
Currently, claims 1-3, 10-11, 20, 28-31, 50,55, 60, 78, 80, 82, 84, 94-95, 99, 103, 107, 166, 175-178 are pending and under consideration in the instant application. 


REASONS FOR ALLOWANCE



The following is an examiner’s statement of reasons for allowance: The closest art is, for example, Jian-Kang Jiang et al., Bioorg. Med. Chem. Lett., vol. 20, No. 11, p.3387-3393, which teaches structurally similar tricyclic compounds.  The structurally similar compounds in the prior art have the formula 
    PNG
    media_image1.png
    96
    133
    media_image1.png
    Greyscale
, but the compounds contain a thienyl ring in the place of the thiazole ring of the instant compounds.  Nothing in the prior art would have suggested the particular structural changes necessary to arrive at the .  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Claims 1-3, 10-11, 20, 28-31, 50,55, 60, 78, 80, 82, 84, 94-95, 99, 103, 107, 166, 175-178 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.